United States Court of Appeals
                     For the First Circuit


No. 10-2261

                WELCH FOODS, INC., a Cooperative,

                      Plaintiff, Appellant,

                               v.



    NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA;
                ZURICH AMERICAN INSURANCE COMPANY;
              AXIS SURPLUS LINES INSURANCE COMPANY

                      Defendants-Appellees.



                          Errata Sheet

          The opinion of this Court issued on October 24, 2011,
is amended as follow:

          On page 2, line 7, insert "was" between "which" and
"pictured".

          On page 5, line 15, capitalize the "q" in "quoting".